Name: 2008/639/EC: Commission Decision of 30 July 2008 amending Decision 2002/994/EC concerning certain protective measures with regard to products of animal origin imported from China (notified under document number C(2008) 3882) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  health;  agricultural policy;  trade;  Asia and Oceania
 Date Published: 2008-08-05

 5.8.2008 EN Official Journal of the European Union L 207/30 COMMISSION DECISION of 30 July 2008 amending Decision 2002/994/EC concerning certain protective measures with regard to products of animal origin imported from China (notified under document number C(2008) 3882) (Text with EEA relevance) (2008/639/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), and in particular Article 22(6) thereof, Whereas: (1) Commission Decision 2002/994/EC of 20 December 2002 concerning certain protective measures with regard to the products of animal origin imported from China (2) applies to all products of animal origin imported from China and intended for human consumption or for animal feed. (2) Under Article 2 of that Decision Member States are to authorise imports of products listed in Part II of the Annex to that Decision which are accompanied by a declaration of the Chinese competent authority stating that each consignment has been subjected before dispatch to a chemical test in order to ensure that the products concerned do not present a danger to human health. That test must be carried out, in particular, with a view to detecting the presence of chloramphenicol and nitrofuran and its metabolites. (3) The Chinese competent authority has provided the appropriate residue monitoring plan for poultry intended for export to the Community. That plan has been approved by Commission Decision 2004/432/EC of 29 April 2004 on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (3). (4) In addition, the Commission has recently verified, on the spot, the monitoring measures applied to the control of residues of veterinary medicines in poultry and the outcome of that verification has been favourable. (5) By Commission Decision 2007/777/EC (4) the Province of Shandong in China has been authorised for the importation into the EU of heat treated poultrymeat products. (6) Poultrymeat products should therefore be included in the list of products set out in Part II of the Annex to Decision 2002/994/EC and that Decision should be amended accordingly. (7) The authorisation to import poultrymeat products from China into the Community is without prejudice to other sanitary measures adopted for public or animal health reasons. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Part II of the Annex to Decision 2002/994/EC, the following indent is added:  poultrymeat products Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 348, 21.12.2002, p. 154. Decision as last amended by Decision 2008/463/EC (OJ L 160, 19.6.2008, p. 34). (3) OJ L 154, 30.4.2004, p. 44, as corrected by OJ L 189, 27.5.2004, p. 33. Decision as last amended by Decision 2008/407/EC (OJ L 143, 3.6.2008, p. 49). (4) OJ L 312, 30.11.2007, p. 49.